DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/07/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1, 3-10, and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
4.	Claim 22, in addition to claim 2, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-30 are just a duplicate of claims 2-10, respectively. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-4, 8-10, 21, 23-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken et al. (U.S. PG. Pub. No. 2015/0371756 A1) in view of Lee et al. (U.S. PG. Pub. No. 2015/0061817 A1).
With respect to claim 1, Sturcken et al., hereinafter referred to as “Sturcken,” teaches a common mode choke coil 80 (Fig. 8) comprising: 
a core 810 having 
a first coil 820A and a second coil 820B opposed to each other and wound on the core, 
wherein 
each of the first coil and the second coil is a single-layer coil, and 
an area of a cross-section of the core taken perpendicular to a circumferential direction of the core is constant in the circumferential direction of the core, and the cross-section of the core has a quadrilateral shape (para. [0089]). FIGs. 2-3, and 6 of Sturcken shows the cross-sectional area as claimed. Sturcken does not expressly teach 
the first coil and the second coil each include a plurality of wire members that are separate, rod-like, and connected to each other, 
the plurality of wire members includes bent wire members each having a substantially U shape, and separate, rod-like, first straight wire members each extending in a substantially straight line, and 
the bent wire members and the first straight wire members are alternately connected to be wound on the core, and the first straight wire members are directly connected to only the bent wire members.
Lee et al., hereinafter referred to as “Lee,” teaches a coil 100 (FIGs. 1-2, or 16-17), wherein

the plurality of wire members includes bent wire members 23 each having a substantially U shape, and separate, rod-like, first straight wire members 33 each extending in a substantially straight line, and 
the bent wire members and the first straight wire members are alternately connected to be wound on the core, and the first straight wire members are directly connected to only the bent wire members (paras. [0096], [0013], and [0216]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the U shaped and straight wire members as taught by Lee to the common mode choke of Sturcken to facilitate manufacturing (para. [0008]).
With respect to claims 3 and 23, Sturcken in view of Lee teaches the common mode choke coil according to claim 1, wherein
the core has the elongated shape when viewed in the direction along the central axis of the core, and 
the first coil and the second coil are opposed to each other in a short axis direction of the elongated shape and wound on the core in a long axis direction of the elongated shape (Sturcken, para. [0089]). 
With respect to claim 4 and 24, Sturcken in view of Lee teaches the common mode choke coil according to claim 3, wherein the first coil and the second coil are located further inside than an outermost end of the core in the long axis direction of the core when viewed in the direction along the central axis of the core (Sturcken, para. [0089]). 
With respect to claims 8 and 28, Sturcken in view of Lee teaches the common mode choke coil according to claim 1, respectively. Sturcken in view of Lee does not expressly teach
when Φdw < 2Rin and (lz + 2Φdw + 2Cc-p) ≥ 2Rin, 
(Φdw + 2Cc-p) > 2Rin, where Φdw is a coil diameter, 

lz is a minimum distance between the first coil and the second coil in an inner area of the core, and 
Rin is a radius of curvature of an inner corner of the core even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed equation to provide the required magnetic and or electrical characteristics to meet design requirements. 
With respect to claims 9, and 29, Sturcken in view of Lee teaches the common mode choke coil according to claim 1. Sturcken in view of Lee does not expressly teach
when Φdw  ≥ 2Rin and (lz + 2 Φdw + 2Cc-p) ≥ 2Rin, 
(4 -π)Φdw + 4Cp-p < (2π - 4)Cc-p + 2(4 - π)Rin, where 
Φdw is a coil diameter, 
Cc-p is a clearance between an inner surface of the core and the coil, 
Cp-p is a coil clearance, 
lz is a minimum distance between the first coil and the second coil in an inner area of the core, and 
Rin is a radius of curvature of an inner corner of the core even though the drawings of Sturcken appear to show these features. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed equation to provide the required magnetic and or electrical characteristics to meet design requirements. 
With respect to claims 10 and 30, Sturcken in view of Evans teaches the common mode choke coil according to claim 3, wherein the first coil and the second coil do not intersect with the long axis of the core when viewed in the direction along the central axis of the core (Sturcken, para. [0089]). 
With respect to claim 21, Sturcken teaches common mode choke coil 80 (Fig. 8) comprising: 
a core 80 having 
a first coil 820A and a second coil 820B opposed to each other and wound on the core, 
wherein 
each of the first coil and the second coil is a single-layer coil, 
an area of a cross-section of the core taken perpendicular to a circumferential direction of the core is constant in the circumferential direction of the core, and the cross-section of the core has a quadrilateral shape (para. [0089]). FIGs. 2-3, and 6 of Sturcken shows the cross-sectional area as claimed. Sturcken does not expressly teach 
the first coil and the second coil each include a plurality of wire members that are separate, rod-like, and connected to each other, 
the plurality of wire members includes bent wire members each having a substantially U shape, and separate, rod-like, first straight wire members each extending in a substantially straight line, the separate, rod-like, first straight wire members not being printed wires, and 
the bent wire members and the first straight wire members are alternately connected to be wound on the core.
Lee teaches a coil 100 (FIGs. 1-2, or 16-17), wherein
the first coil C1 and the second coil C2 each include a plurality of wire members 23 and 33 that are separate, rod-like, and connected to each other, 
the plurality of wire members includes bent wire members 23 each having a substantially U shape, and separate, rod-like, first straight wire members 33 each extending in a substantially straight line, the separate, rod-like, first straight wire members not being printed wires, and 
.

10.	Claims 5-7, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sturcken in view of Lee, as applied to claim 5 above, and further in view of Lucas (U.S. PG. Pub. No. 2008/0100400 A1).
With respect to claims 5 and 25, Sturcken in view of Lee teaches the common mode choke coil according to claim 1. Sturcken in view of Lee does not expressly teach 
a case housing the core, the case having a rectangular shape when viewed in the direction along the central axis of the core, 
wherein 
the core has the square shape and is housed in the case with one side of the core extending in a direction along one side of the case, or 
the core has the elongated shape and is housed in the case with a long axis of the core extending in a direction along one side of the case. 
Lucas teaches a common mode choke coil 11 (FIGs. 1-2) comprising:
a case 70 housing the core 12, the case having a rectangular shape when viewed in the direction along the central axis of the core (para. [0023]). The combination of Strucken and Lucas would result in “the core has the elongated shape and is housed in the case with a long axis of the core extending in a direction along one side of the case” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the core in the case as taught by Lucas to the common 
With respect to claims 6 and 26, Sturcken in view of Lee and Lucas teaches the common mode choke coil according to claim 5, wherein
when the core has the elongated shape, the core has the elongated shape when viewed in the direction along the central axis of the core, 
the case has an oblong shape when viewed in the direction along the central axis of the core, and 
the core is housed in the case with a long axis of the core extending in a long axis direction of the case (Sturcken, para. [0089], Lucas, para. [0023]). 
With respect to claims 7 and 27, Sturcken in view of Lee and Lucas teaches the common mode choke coil according to claim 5, further comprising: 
ferrite beads 52a-54a (Lucas, FIG. 2) each having a tubular shape at corners of the case, the ferrite beads being connected to the first coil and the second coil, 
second straight wire member 31 is disposed in the ferrite bead (Sturcken, para. [0089], Lucas, para. [0023]). A person with ordinary skill in the art would know that second wire members can be disposed in ferrite beads to provide the required electrical or magnetic characteristics. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second straight wire members disposed in the ferrite beads as claimed to absorb unwanted frequency signals.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837